DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nate (2017/0093145) in view of Vail et al (2017/003354).
In re Claims 1, 2, and 8, Nate teaches a current protection circuit for a high voltage system as seen in Figures 1, 4, and 5, comprising: 
a power supply module (20, paragraph 23) configured to supply power to a load through a high voltage bus and a low voltage bus; 

and a control module (100 minus 109) electrically connected to the power supply module (at T1), and the load (at T2), and the detection module (at Vcs), and configured to disconnect the load from the power supply module or perform current limiting for the load when the value of the detected current exceeds a preset threshold (paragraphs 45-49 and 54-58).
Nate further teaches that the detection module comprises a sense resistor to provide a feedback sense voltage Vcs corresponding to the current (paragraphs 41-42), but does not specifically teach the signal processing module.
Vail teaches utilizing an amplifier 118 with a sense resistor 116 to detect the voltage across the resistor to provide current feedback (paragraph 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an amplifier as signal processing module as taught by Vail with the sense resistor of Nate since it would allow the voltage across the sense resistor to be detected to provide current feedback.
In re Claim 3, Vail teaches that a current sense transformer or Hall effect sensor can be utilized in place of a sense resistor (paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the current sense resistor of Nate with a transformer or hall sensor, since Vail teaches they can be utilized interchangeably to sense current.
In re Claim 4, Nate teaches that the power supply module can be an AC/DC power supply having a nominal voltage range Vin (paragraph 23).
In re Claim 7, Nate teaches that the control module is a driving chip (paragraph 26).
In re Claim 9, Nate teaches disconnecting the load from the power supply module, by the control module, when the value of the amplified current exceeds a second preset threshold (Vth2) that is greater than the first preset threshold Vth1 (paragraphs 47 and 56-58); and performing current limiting for the load, by the control module, when the value of the amplified current is in a range between the first preset threshold and the second preset threshold (paragraphs 46 and 55).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Nate and Vail fail to teach that the amplifier 118 as signal processing module comprises the components arranged as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kozuki et al (2019/0294635) teaches monitoring overcurrent via feedback from a sense resistor 11 and amplifier 12 to a control module 23.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836